DETAILED ACTION
EXAMINER’S COMMENT
	Claims 1-23 are pending. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher Cuneo on February 26, 2021.


 In the Claims:


Claims 1-23 have been amended to read as follows:
--
1. A topical composition for treating a symptom of plantar fasciitis, the composition comprising in effective amounts therefor:
(i) essential oil of tea tree oil; 
(ii) essential oil of clove bud oil;

(iv) an alcohol carrier and/or an inert carrier oil.

2. The composition of claim 1, wherein the tea tree is Melaleuca alternifolia and/or the clove is Syzygium aromaticum.

3. The composition of claim 1, wherein:
the alcohol carrier selected from the group consisting of methanol, ethanol, 1-propanol, isopropyl alcohol, butanol, isobutyl alcohol, pentanol, tert-amyl alcohol, hexanol, cyclohexanol, benzyl alcohol, and cetyl alcohol; and/or 
the inert carrier oil is selected from the group consisting of almond oil and canola oil.

4. The composition of claim 1, wherein by percent volume of the composition: 
the tea tree oil is present in an amount of from 1% (v/v) to 50% (v/v);
the essential oil of clove bud oil is present in an amount of from 1% (v/v) to 50% (v/v); 
the carrier alcohol and/or inert carrier oil is present in an amount of from 10% (v/v) to 80%, (v/v); and
the skin permeation agent in an amount of from 1% (v/v) to 25% (v/v).

5. The composition of claim 1, wherein by percent volume of the composition: 
the tea tree oil is present in an amount of from 7% (v/v) to 20% (v/v);

the carrier alcohol and/or inert carrier oil is present in an amount of from 60% (v/v) to 80% (v/v); and
 the skin permeation agent in an amount of from 5% (v/v) to 20% (v/v).

6. The composition of claim 1, wherein the skin permeation agent comprises DMSO or dimethylsulphacetamide and wherein composition comprises, by percent volume of the composition: 15% (v/v) tea tree oil, 3% (v/v) essential oil of clove bud oil, 13% (v/v) DMSO or dimethylsulphacetamide, and 69% (v/v) alcohol carrier or inert carrier oil.

7. The composition of claim 1, wherein said terpene is limonene or a mixture of terpenes, and/or said long chain alcohol is 1-octanol.

8. A method of treating an inflammatory condition in a human subject, the method comprising administering to the skin of the human subject in the area of the inflammatory condition a composition comprising, in therapeutically effective amounts therefor: 
(i) essential oil of tea tree oil; 
(ii) essential oil of clove bud oil;
(iii) a skin permeation agent selected from the group consisting of dimethylsulfoxide (DMSO), dimethylsulphacetamide, terpenes, long chain alcohols, pyrrolidones, and cinnamene compounds; and 
(iv) an alcohol carrier and/or an inert carrier oil,
wherein the inflammatory condition is plantar fasciitis.

9. The method of claim 8, wherein the tea tree is Melaleuca alternifolia and/or the clove is Syzygium aromaticum.

10. The method of claim 8, wherein:
 the alcohol carrier selected from the group consisting of methanol, ethanol, 1-propanol, isopropyl alcohol, butanol, isobutyl alcohol, pentanol, tert-amyl alcohol, hexanol, cyclohexanol, benzyl alcohol, and cetyl alcohol; and/or 
the inert carrier oil is selected from the group consisting of almond oil and canola oil.

11. The method of claim 8, wherein the administered composition comprises, by percent volume of the composition: 
tea tree oil in an amount of from 1% (v/v) to 50% (v/v);
essential oil of clove bud in an amount of from 1% (v/v) to 50% (v/v); 
carrier alcohol and/or inert carrier oil in an amount of from 10% (v/v) to 80%, (v/v); and
skin permeation agent in an amount of from 1% (v/v) to 25% (v/v).


12. The method of claim 8, wherein the administered composition comprises, by percent volume of the composition: 
 	tea tree oil in an amount of from 7% (v/v) to 20% (v/v);
essential oil of clove bud oil in an amount of from 1% (v/v) to 5% (v/v);
carrier alcohol and/or inert carrier oil in an amount of from 60% (v/v) to 80% (v/v); and


13. The method of claim 8, wherein the skin permeation agent comprises DMSO or dimethylsulphacetamide and wherein the administered composition comprises, by percent volume of the composition: 15% (v/v) tea tree oil, 3% (v/v) essential oil of clove bud oil, 13% (v/v) DMSO or dimethylsulphacetamide, and 69% (v/v) alcohol carrier or inert carrier oil.

14. The method of claim 8, wherein said terpene is limonene or a mixture of terpenes, and/or said long chain alcohol is 1-octanol.

15. The method of claim 8, wherein the administering the composition comprises administering twice a day.

16. The method of claim 8, wherein the administering the composition comprises administering for a period of 3 to 20 days.

17. A method of making a composition usable for treatment of an inflammatory condition in human subjects wherein the inflammatory condition is plantar fasciitis, the method comprising mixing, in effective amounts therefor: (i) essential oil of tea tree oil; (ii) essential oil of clove bud oil; (iii) a skin permeation agent selected from the group consisting of dimethylsulfoxide (DMSO), dimethylsulphacetamide, terpenes, long chain alcohols, 

18. The method of claim 17, wherein the tea tree is Melaleuca alternifolia and/or the clove is Syzygium aromaticum.

19. The method of claim 17, wherein:
 the alcohol carrier selected from the group consisting of methanol, ethanol, 1-propanol, isopropyl alcohol, butanol, isobutyl alcohol, pentanol, tert-amyl alcohol, hexanol, cyclohexanol, benzyl alcohol, and cetyl alcohol; and/or 
the inert carrier oil is selected from the group consisting of almond oil and canola oil.

20. The method of claim 17, wherein the administered composition comprises, by percent volume of the composition: 
tea tree oil in an amount of from 1% (v/v) to 50% (v/v);
essential oil of clove bud in an amount of from 1% (v/v) to 50% (v/v); 
carrier alcohol and/or inert carrier oil in an amount of from 10% (v/v) to 80%, (v/v); and
skin permeation agent in an amount of from 1% (v/v) to 25% (v/v).

21. The method of claim 17, wherein the administered composition comprises, by percent volume of the composition: 
 	tea tree oil in an amount of from 7% (v/v) to 20% (v/v);
essential oil of clove bud oil in an amount of from 1% (v/v) to 5% (v/v);

skin permeation agent in an amount of from 5% (v/v) to 20% (v/v).

22. The method of claim 17, wherein the skin permeation agent comprises DMSO or dimethylsulphacetamide and wherein the administered composition comprises, by percent volume of the composition: 15% (v/v) tea tree oil, 3% (v/v) essential oil of clove bud oil, 13% (v/v) DMSO or dimethylsulphacetamide, and 69% (v/v) alcohol carrier or inert carrier oil.

23. The method of claim 17, wherein said terpene is limonene or a mixture of terpenes, and/or said long chain alcohol is 1-octanol.
--

Relevant and Prior Art Made of Record
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance, as the following relevant and/or prior art is made of record considered the closest art; however, the instant invention as claimed is considered distinguished as follows:
US 2008/0220103 A1 : the reference is considered relevant to the state of the art in general, including teaching antifungal compositions containing essential oils and clove bud and tea tree oils thereamong; however the reference does not teach or reasonably suggest a composition as claimed (comprising components (i-iv) as claimed, or in therapeutically amounts effective for treating plantar fasciitis. Additionally, the reference does not teach the features of the instant invention which are unexpectedly improved (i.e. the results of the combination of 
US 10,010,572 B2 : the reference is considered relevant to the state of the art in general, including teaching in general musculoskeletal pain including plantar fasciitis, and separately teaching a composition comprising (see claims 1-2):
“one or more additional essential oils selected from one or more of agar, ajwain, angelica root, anise, asafoetida, Balsam of Peru, basil, bay, Bergamot, black pepper, birch, camphor, cannabis flower, caraway, cardamom seed , carrot seed, cedarwood, chamomile, calamus Root, cinnamon, cinnamon cassia, cistus species, citron, citronella, clary sage, clove leaf oil, coffee, coriander, costmary, costus root, cranberry seed, cubeb, cumin oil/black seed, cypress, cypriol, curry leaf, davana, dill, elecampane, fennel seed, fenugreek, fir, frankincense, galangal, galbanum, geranium, ginger, goldenrod, grapefruit, henna, helichrysum, hickory nut, horseradish, hyssop, Idaho tansy, jasmine oil, juniper berry, laurus nobilis, lavender, ledum, lemon, lemongrass, lime, litsea cubeba, linaloe, mandarin, marjoram, melaleuca, Melissa, mentha arvensis oil/mint, moringa, mountain savory, mugwort, mustard, myrrh, myrtle, neem, Neem Tree, neroli, orange, oregano, orris, Palo Santo, parsley, Patchouli, Perilla essential, peppermint, petitgrain, pine, Ravensara, Red Cedar, Roman Chamomile, rose, rosehip, rosewood, sage, sandalwood, sassafras, savory, Schisandra, spearmint, spikenard, spruce, star anise, tangerine, tarragon, tea tree, thyme oil, Tsuga, turmeric, valerian, vetiver, Western Red Cedar, wintergreen, ylang-ylang, zedoary, or combinations thereof.”

However, the reference teaches the essential oils as adjunct materials to the effect, in that the composition having the therapeutic effect is attained by the combination of: mineral oil, refined coconut oil, eucalyptus oil, nutmeg oil, rosemary oil;  camphor; and methyl salicylate (see claim 1 for example) in the disclosed and claimed amounts, and the reference is  not considered to teach or suggest a composition as claimed or the making or the instantly claimed use thereof; and further the reference does not teach or reasonably suggest the features of the instant invention which are unexpectedly improved (i.e. the results of the combination of clove bud and tea tree essential oil effectiveness over compositions lacking either), as set forth in the evidence in the record/disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-23 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J KOSAR/Primary Examiner, Art Unit 1655